 Case 4:21-cv-00185 Document 1 Filed on 01/19/21 in TXSD Page 1 of 12




                   UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION



                                        )
Ali MROUE,                              )
Marwa EL RAHI,
     Plaintiffs,                  )
                                  )
       v.                         )            No.
                                  )
Michael R. POMPEO, Secretary,     )            Agency Case BRT2014852013
Department of State;              )
Mora NAMDAR, Acting Assistant )
Secretary of State;               )
Jeffrey A. ROSEN, Acting Attorney )
General.                          )
                                  )




           PLAINTIFF’S ORIGINAL COMPLAINT FOR WRIT
                 IN THE NATURE OF MANDAMUS,
               AND FOR DECLARATORY JUDGMENT


   COMES NOW, ALI MROUE and MARWA EL RAHI, Plaintiffs in the
above-styled and numbered cause, and for cause of action would show unto
the Court the following:


   1.   This action is brought against the Defendants to compel action on a
        Petition for Alien Relative (Form I-130) and the attendant application
        for immigrant visa, hereinafter referred to as “petition,” properly filed
        by the Plaintiff on behalf of his mother, Marwa El Rahi. Simply put,

                                        1
Case 4:21-cv-00185 Document 1 Filed on 01/19/21 in TXSD Page 2 of 12




      the Plaintiff’s petition was approved by U.S. Citizenship and
      Immigration Service (USCIS) in 2014. It was subsequently forwarded
      to the U.S. Department of State, specifically the U.S. Consulate in
      Beirut, Lebanon. The Plaintiff’s 64-year-old mother, Marwa El Rahi,
      was interviewed at the that Consulate on or about June 6, 2017, and
      was denied due to unspecified national security grounds. The denial
      of the immigrant visa by the Defendants was arbitrary and capricious
      and not in accordance with law.


                                  PARTIES


 2.   Plaintiff Ali MROUE is a United States citizen. He is the Petitioning
      son of Marwa El Rahi, and he filed an Immigrant Visa petition on her
      behalf on December 13, 2016.
 3.   Plaintiff Marwa EL RAHI, is the 64 year old mother of Plaintiff Ali
      Mroue, and an applicant for an immigrant visa on the basis of that
      family relationship.
 4.   Defendant Michael R. POMPEO, is the Secretary of the Department
      of State (DOS). His jurisdiction includes the Plaintiff’s residence, and
      he is the head of the agency that has denied Plaintiff’s petition. He is
      sued in his official capacity only.
 5.   Defendant Mora NAMDAR, is the Assistant Secretary of State for
      Consular Affairs, Department of State (DOS). Her jurisdiction
      includes the Plaintiff’s U.S. residence and U.S. Consulates abroad.
      She is sued in her official capacity only.
 6.   Defendant Jeffrey A. ROSEN, is the Acting Attorney General of the
      United States, and is authorized by law to administer and enforce the

                                      2
Case 4:21-cv-00185 Document 1 Filed on 01/19/21 in TXSD Page 3 of 12




      immigration laws pursuant to 8 USC section 1103(g). He is sued in
      his official capacity only.




                               JURISDICTION


7.    Jurisdiction in this case is proper under 28 U.S.C. section 1331 (federal
      question) and 1361 (mandamus), 5 U.S.C. section 701 et. Seq. (the
      Administrative Procedures Act), 28 U.S.C. 2201 et. Seq. (Declaratory
      Judgment Act). This Honorable Court enjoys plenary power to issue
      all necessary writs. 28 U.S.C. § 1651. The issue presented is one of
      federal law and/or regulation. Relief is requested pursuant to said
      statutes.


                                    VENUE


 8.   Venue is proper in this court, pursuant to 28 USC section 1391(e), in
      that this is an action against officers and agencies of the United States
      in their official capacities, brought in the District where a substantial
      part of the events or omissions giving rise to Plaintiffs’ claim
      occurred, and where the Plaintiff resides, and no real property is
      involved.




                                      3
Case 4:21-cv-00185 Document 1 Filed on 01/19/21 in TXSD Page 4 of 12




                      EXHAUSTION OF REMEDIES


 9.   The Plaintiff has exhausted all administrative remedies. The petition
      was properly lodged with the Defendants and the resulting interview
      and request for documents was completed by June 6, 2017. The
      Plaintiff, personally and through counsel, has made numerous
      inquiries with Defendants as to the circumstances underlying the
      denial of the petition to no avail. Defendants have not established any
      reasonable alternative means by which the Plaintiff could resolve this
      matter short of litigation.


                         STATEMENT OF FACTS


 10. On December 16, 2013, the Plaintiff, Ali Mroue, filed a petition for
      alien relative (Form I-130) with U.S. Citizenship and Immigration
      Services (USCIS), for his mother, Marwa El Rahi. Said petition was
      approved by USCIS on October 30, 2014, and sent to the U.S.
      Department of State for further processing.
 11. As part of the application process for an immigrant visa, Plaintiff El
      Rahi completed a biographical questionnaire and obtained a police
      clearance letter, among other documents which were submitted to the
      Defendants.
 12. Plaintiff El Rahi attended an interview at the U.S. Consulate in Beirut,
      Lebanon, on July 27, 2015. During the interview she was not
      confronted with any accusation of a link to any terrorist or criminal
      organization, nor was she asked any questions relating those issues.



                                     4
Case 4:21-cv-00185 Document 1 Filed on 01/19/21 in TXSD Page 5 of 12




     She was not issued an immigrant visa at that time and was advised that
     her case was being held for administrative processing.
 13. On June 6, 2017, following various case status inquiries over a two
     year period, Plaintiff El Rahi received a “refusal worksheet” from the
     U.S. Consulate in Beirut stating simply that her immigrant visa had
     been refused pursuant to “Section 212(a)(3)(B)”, however her case
     status online continued to be categorized as pending while undergoing
     administrative processing.
 14. Prior counsel for the Plaintiffs contacted the U.S. Consulate in Beirut
     by email and was told that the immigrant visa was refused pursuant to
     section 212(a)(3)(B) of the Immigration and Nationality Act (the Act),
     which refers to a terrorism-related grounds of inadmissibility. No
     other explanation or information was provided, nor were the Plaintiffs
     provided any opportunity to submit rebuttal evidence.
 15. Plaintiff Marwa El Rahi is a 64-year-old woman who has spent her
     entire adult life as a mother and homemaker. Her husband is a well-
     respected Doctor of Pharmacology and a professor at the Lebanese-
     American University School of Pharmacy in Lebanon. She and her
     husband lived in the United States for several years while her husband
     was an undergraduate and Ph.D. student at the University of Houston
     and during his post-doctoral training at the world-renowned MD
     Anderson Cancer Center in Houston, Texas. His work has no links
     whatsoever to criminal or terrorist groups.




                                    5
Case 4:21-cv-00185 Document 1 Filed on 01/19/21 in TXSD Page 6 of 12




                           CAUSE OF ACTION


        ACTION ARBITRARY, CAPRICIOUS, AN ABUSE OF
   DISCRETION, OR OTHERWISE NOT IN ACCORDANCE WITH
                        LAW, IN VIOLATION OF
             THE ADMINISTRATIVE PROCEDURES ACT


16. Mandamus is an “extraordinary remedy” and requires a plaintiff “to
    satisfy three jurisdictional prerequisites: (1) the plaintiff has a clear
    right to the relief sought; (2) the defendant holds a plainly defined and
    mandatory, nondiscretionary duty to do the act in question; and, (3) no
    other adequate remedy is available.” Mustafa, et al. v. Pasquerell, et
    al., 2006 U.S. Dist. LEXIS 8047 at 7, citing Giddings v. Chandler, 979
    F.2d 1104, 1108 (5th Cir. 1992) and United States v. O’Neil, 767 F.2d
    1111, 1112 (5th Cir. 1985).
 17. The Administrative Procedures Act requires administrative agencies
     to conclude matters presented to them “within a reasonable time.” 5
     USC § 555. A District Court reviewing agency action may “compel
     agency action unlawfully withheld or unreasonably delayed.” 5 USC
     § 706(1). The Court also may hold unlawful and set aside agency
     action that, inter alia, is found to be: “arbitrary, capricious, an abuse
     of discretion, or otherwise not in accordance with law,” 5 USC §
     706(2)(A); “in excess of statutory jurisdiction, authority, or
     limitations, or short of statutory right,” 5 USC § 706(2)(C); or
     “without observance of procedure required by law,” 5 USC §
     706(2)(D). “Agency action” includes, in relevant part, “an agency



                                     6
Case 4:21-cv-00185 Document 1 Filed on 01/19/21 in TXSD Page 7 of 12




     rule, order, license, sanction, relief, or the equivalent or denial thereof,
     or failure to act.” 5 USC § 551(13).
 18. The duty owed by Defendants to the Plaintiffs is statutory. 8 USC §
     1154(b); INA § 204(b). Defendants had a “duty” to determine whether
     a visa should be granted, based on the approved petition. The statute
     in question states in relevant part, “[a]fter an investigation of the facts
     in each case…the Attorney General shall, if he determines that the
     facts stated in the petition are true and that the alien in behalf of whom
     the petition is made is an immediate relative specified in section
     201(b) [1151(b)] of this title…, approve the petition and forward one
     copy thereof to the Department of State. The Secretary of State shall
     then authorize the consular office concerned to grant the preference
     status.” 8 USC § 1154(b); INA 204(b).
 19. In failing to afford Plaintiff El Rahi any explanation of the charges or
     information prejudicial to her, and in failing to afford her the
     opportunity to submit any explanation or exculpatory evidence,
     Defendants have deprived Plaintiffs of their due process rights and
     have shown that their actions were arbitrary and capricious, an abuse
     of discretion and not in accordance with law. See American Academy
     of Religion v. Napolitano, 573 F.3d 115, 118 (2nd Cir. 2009)(“[W]e
     conclude that the record does not establish that the consular officer
     who denied the visa confronted Ramadan with the allegation that he
     had knowingly rendered material support to a terrorist organization,
     thereby precluding an adequate opportunity for Ramadan to attempt
     to satisfy the provision that exempts a visa applicant from exclusion
     under the "material support" subsection if he "can demonstrate by
     clear and convincing evidence that [he] did not know, and should not

                                      7
Case 4:21-cv-00185 Document 1 Filed on 01/19/21 in TXSD Page 8 of 12




     reasonably have known, that the organization was a terrorist
     organization.").
 20. Defendants POMPEO and RISCH have made no showing that they
     have    provided     Plaintiffs   with    any    specific   accusation     of
     inadmissibility or provided Plaintiffs an opportunity to rebut those
     allegations with exculpatory evidence, thus the decision of the
     Defendants to refuse the immigrant visa at issue here was arbitrary,
     capricious and not in accordance with law.
 21. Accordingly, the Plaintiffs have been forced to retain the services of
     an attorney to pursue the instant action.


              REQUEST FOR DECLARATORY RELIEF


 22. For all the reasons outlined, supra, which are incorporated and re-
     urged herein as if fully set forth verbatim, the Plaintiff respectfully
     request declaratory relief in the form of the entry of a decree which
     specifies the rights and liabilities of the parties to the instant litigation.
     To wit, the Plaintiff respectfully requests a declaration that the
     Defendants have acted in an arbitrary and capricious manner not in
     accordance with law and to the detriment of the Plaintiffs. The
     Plaintiff also request that this Honorable Court retain continuing
     jurisdiction over this civil action and that, after reasonable notice of
     hearing and hearing had, it enter any further declaratory, mandatory,
     or other injunctive order that is necessary to enforce any declaratory
     judgment. See 28 U.S.C. § 2412(d)(1)(A).




                                       8
Case 4:21-cv-00185 Document 1 Filed on 01/19/21 in TXSD Page 9 of 12




           REQUEST FOR ATTORNEY FEES AND COSTS


 23. The Plaintiff is entitled to recover reasonable attorney’s fees and costs
     of court, both of which she respectfully requests under the Equal
     Access to Justice Act. 28 U.S.C. § 2412.           The position of the
     Defendants herein is not substantially justified, and no circumstances
     exist which would render an award of fees and costs unjust. 28 U.S.C.
     § 2412(d)(1)(A).




                                  PRAYER


 24. WHEREFORE, PREMISES CONSIDERED, in view of the
     arguments and authority noted herein, the Plaintiff respectfully prays
     that the Defendants be cited to appear herein and that, upon due
     consideration, the Court enter an order:
       (a) requiring Defendants to rescind their immigrant visa refusal and
           provide Plaintiffs an opportunity to rebut any credible
           accusation of inadmissibility;
       (b) issue a declaratory judgment stating that Defendants’ of the
           Plaintiffs’ petition and attendant application is arbitrary and
           capricious, clearly contrary to law, and an abuse of discretion,
           and that Plaintiffs are entitled to rebut any accusation of
           inadmissibilty, as per statute and regulation;
       (c) awarding Plaintiffs reasonable attorney’s fees; and
       (d) granting such other relief at law and in equity as justice may
           require.

                                     9
Case 4:21-cv-00185 Document 1 Filed on 01/19/21 in TXSD Page 10 of 12




                            Respectfully submitted,


                            /s/Lawrence E. Rushton
                            Lawrence E. Rushton
                            The Rushton Law Firm
                            Counsel for Plaintiff
                            Texas Bar No. 24037411
                            5909 West Loop South, Ste. 150
                            Bellaire, Texas 77401
                            (713)838-8500
                            (713)838-9826 Fax




                                 10
 Case 4:21-cv-00185 Document 1 Filed on 01/19/21 in TXSD Page 11 of 12




                             CERTIFICATE OF SERVICE

       I, Lawrence E. Rushton, hereby certify that a true and correct copy of the
foregoing “Plaintiff’s Original Complaint for Writ in the Nature of Mandamus”,
including all attachments, will be served on Defendants via US Postal Service Certified
mail addressed as follows:


Jeffrey A. Rosen
Acting Attorney General
US Department of Justice
950 Pennsylvania Ave, NW
Washington, DC 20530-0001

Michael R. Pompeo
Secretary of State
The Executive Office
Office of the Legal Advisor
Room 5519
US Department of State
2201 C St., NW
Washington, DC 20520-6310

Mora Namdar
Acting Assistant Secretary of State
The Executive Office
Office of the Legal Advisor
Room 5519
US Department of State
2201 C St., NW
Washington, DC 20520-6310

Ryan K. Patrick
US Attorney
1000 Louisiana, Ste. 2300
Houston, TX 77002



On this the 19th day of January 2021.




                                           11
Case 4:21-cv-00185 Document 1 Filed on 01/19/21 in TXSD Page 12 of 12




                            Respectfully submitted,


                            /s/Lawrence E. Rushton
                            Lawrence E. Rushton
                            The Rushton Law Firm
                            Counsel for Plaintiff
                            Texas Bar No. 24037411
                            5909 West Loop S., Ste. 150
                            Bellaire, Texas 77401
                            (713)838-8500
                            (713)838-9826 Fax




                                  12
